Cite as: 579 U. S. ____ (2016)            1

                     BREYER, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 16A52
                         _________________


  GLOUCESTER COUNTY SCHOOL BOARD v. G. G.,

      BY HIS NEXT FRIEND AND MOTHER,

              DEIRDRE GRIMM

           ON APPLICATION TO RECALL AND STAY
                       [August 3, 2016]

  The application to recall and stay the mandate of the
United States Court of Appeals for the Fourth Circuit in
case No. 15–2056, presented to THE CHIEF JUSTICE and by
him referred to the Court, is granted and the preliminary
injunction entered by the United States District Court for
the Eastern District of Virginia on June 23, 2016, is
hereby stayed pending the timely filing and disposition of a
petition for a writ of certiorari. Should the petition for a
writ of certiorari be denied, this stay shall terminate
automatically. In the event the petition for a writ of certi-
orari is granted, the stay shall terminate upon the issu-
ance of the judgment of this Court.
  JUSTICE BREYER, concurring.
  In light of the facts that four Justices have voted to
grant the application referred to the Court by THE CHIEF
JUSTICE, that we are currently in recess, and that grant-
ing a stay will preserve the status quo (as of the time the
Court of Appeals made its decision) until the Court con-
siders the forthcoming petition for certiorari, I vote to
grant the application as a courtesy. See Medellín v. Texas,
554 U. S. 759, 765 (2008) (BREYER, J., dissenting).
  JUSTICE GINSBURG, JUSTICE SOTOMAYOR, and JUSTICE
KAGAN would deny the application.